Citation Nr: 0527487	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  01-01 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey

THE ISSUES


1.  Entitlement to service connection for disc herniation L5-
S1.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for migraine headaches, 
including as due to an undiagnosed illness.

4.  Entitlement to service connection for a skin disability, 
including as due to an undiagnosed illness.

5.  Entitlement to service connection for a disability 
manifested by aching joints,  other than fibromyalgia, 
including as due to an undiagnosed illness.  

6.  Entitlement to service connection for asthma, including 
as due to an undiagnosed illness.

7.  Entitlement to service connection for short-term memory 
loss, including as due to an undiagnosed illness.

8.  Entitlement to service connection for chronic fatigue 
syndrome, including as due to an undiagnosed illness. 

9.  Entitlement to service connection for residuals of food 
poisoning and irritable bowel syndrome, including as due to 
an undiagnosed illness.

10.  Entitlement to service connection for stress fractures 
of the bilateral tibias. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to June 
1991.  He also had prior reserve service from April 1987 to 
December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In that decision, the RO denied service 
connection for asthma, to include as due to an undiagnosed 
illness, for residuals of food poisoning, for a low back 
strain, for memory loss, to include as due to an undiagnosed 
illness, for migraine headaches, to include as due to an 
undiagnosed illness, for a skin disability, to include as due 
to an undiagnosed illness, for stress fractures of the 
bilateral tibia, for a disability manifested by aching 
joints, to include as the result of an undiagnosed illness, 
for chronic fatigue syndrome to include as a result of an 
undiagnosed illness, and for PTSD.

In December 2000, the RO denied service connection for a 
sleep disorder, thyroid cancer and for ulcerative colitis.  
The veteran, in February 2001, submitted a notice of 
disagreement and in August 2002, the RO issued the veteran a 
statement of the case.  The veteran did not submit a 
substantive appeal and the veteran's representative has 
acknowledge in a June 2005 brief that these issues are not 
certified on appeal appeal.  It appears that the veteran's 
representative is interested in having these claims 
adjudicated.  The Board refers these issues to the RO for 
appropriate actions since the Board has no authority to 
adjudicate the issues in the absence of a timely filed 
substantive appeal. 

In December 2003, the RO granted service connection for 
fibromyalgia based on the veteran's complaints of 
musculoskeletal pain.  Thus, the issue of service connection 
for muscle aches is recharacterized as listed on the cover 
page of this document.

The issues of entitlement to service connection for asthma, 
short-term memory loss, chronic fatigue syndrome, residuals 
of food poisoning, a bowel condition, and bilateral tibia 
stress fractures are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A back disability, first diagnosed many years after 
service, is not of service origin or related to any incident 
in service.

2.  PTSD is not related to an inservice stressor.

3.  There is no competent medical evidence linking the 
veteran's diagnosed migraine headaches to service.

4.  There is no competent medical evidence linking the 
veteran's diagnosed skin disabilities to service.

5.  There is no competent medical evidence showing that the 
veteran has a disability manifested by aching joints, other 
than fibromyalgia, which is related to service.


CONCLUSION OF LAW

1.  A back disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).

3.  Migraine headaches were not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

4.  A skin disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

5.  A disability manifested by aching joints, other than 
fibromyalgia, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R. § 3.159, amended VA's duties to notify and 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will seek to obtain on the veteran's behalf and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits.    

The RO notified the veteran of the VCAA by letter in June 
2002, which followed the October 1999 adjudication of the 
claim.  The VCAA notice included the type of evidence needed 
to substantiate the claim of service connection, namely: 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability, 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.  The veteran was also informed that 
VA would obtain VA records and records of other Federal 
agencies and that he could submit private medical records or 
with his authorization VA would obtain private medical 
records on his behalf.  The RO requested that the veteran 
submit any evidence in his possession that pertained to the 
claim.  The veteran was given 30 days to respond. 

Regarding the timing of the notice, since the VCAA notice 
came after the initial adjudication of the claim, it did not 
comply with the requirement that the notice must precede the 
adjudication.  However the action of the RO described above 
cured the error in the timing of the notice because the 
veteran had a meaningful opportunity to participate 
effectively in the processing of his claim and he had the 
opportunity to submit additional argument and evidence.  
Mayfield v. Nicholson, 19 Vet. App. _ (2005). 

As for content of the VCAA notice, it substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice), 
and, of Pelegrini, supra (requesting that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim, 38 C.F.R. § 3.159).  Additionally, 
prior to the June 2002 VCAA letter, the RO notified the 
veteran of the type of evidence needed to substantiate the 
claims of service connection based on an undiagnosed illness.

As for deciding the claim before the expiration of the one-
year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 and Supp. 2004) authorizes VA to make a decision 
on the claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for 
information or evidence, superseding the decision of the 
United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), invalidating a 
regulatory provision, implementing the VCAA, that required a 
response to VCAA, as here, in less than the statutory on-year 
period.

For these reasons, the veteran was not prejudiced by the 
delay in providing the VCAA content-complying notice because 
the delay did not affect the essential fairness of the 
adjudication, and no further action is needed to ensure 
compliance with the duty to notify under the VCAA.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the RO has scheduled 
the veteran for multiple VA examinations and has associated 
with the claims file VA treatment records.  Since the veteran 
has not identified any other evidence and as there is 
otherwise no additional evidence to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.  

Factual Background (Back and PTSD)

The veteran's service personnel file indicates that he 
participated in Operation Desert Shield/Storm in Saudi Arabia 
from January 1991 to May 1991.  The veteran's military 
occupational specialty was motor vehicle operator.  He did 
not receive any medals or awards indicative of participation 
in combat.

The veteran's service medical records are negative for a back 
injury or complaints or treatment for a back injury.  The 
service medical records are also negative for any complaints 
or treatment for a psychiatric condition.

In an October 1998 statement, the veteran indicated that 
while in Desert Storm/Shield, he witnessed casualties, 
wounded soldiers, and saw dead bodies.  He stated that he 
lived near a Medivac unit.  He stated that he had experienced 
flashbacks.  

The December 1998 VA post-traumatic stress disorder 
examination indicates that the veteran denied any history of 
a nervous condition prior to the service or history of early 
life adjustment problems.  There was no history of a nervous 
condition during training.  The veteran stated that he did 
not encounter any combat stressors.  He reported that he was 
a team leader of military cargo convoys, and civilians 
assisted his team in their duties.  The veteran stated that 
he felt very threatened by the civilians who assisted.  He 
stated that the civilians spoke no English, frequently 
refused to comply with the veteran's orders, and "on several 
occasions, they made attempts to hijack the truck and take 
them to Kuwait.  I had to threaten them to stop by pointing 
my weapon at them."  The veteran stated that he was very 
anxious and had difficulty sleeping during the convoys 
because of his fear that he and his men would be attacked.  
He stated that sometimes he did not allow himself to sleep 
for up to 36 hours.  

The veteran reported that after his separation he went to 
work.  He stated that he functioned well and denied any 
social impairment.  He stated that he experienced intrusive 
memories of the attempted hijacking in Saudi Arabia.  He 
stated that such thoughts did not interfere with his 
activities, but he experienced feelings of anxiety and 
irritability, and had restless sleep, trouble falling asleep, 
and sometimes had insomnia.  

On examination, the veteran's mood was neutral, there was no 
disturbance of mental stream, thought, or perception.  When 
relating his experience on the truck convoys, he appeared to 
be uncomfortable and irritable.  The diagnosis was post-
traumatic stress disorder, mild, with a GAF of 90.  The 
examiner noted that the veteran suffered from intrusive 
memories and preoccupation with experiences in the Persian 
Gulf.  There were feelings of anxiety, irritability, and 
interrupted sleep, with no history of social or vocational 
impairment. 

At the December 1998 VA orthopedic examination, the veteran 
reported that while in service, he fell off the back of a 
tractor-trailer.  He denied any significant medical history 
except for multiple complaints, which he related to his time 
in service.  The veteran reported that at the time of his 
fall off the tractor-trailer he did not receive any medical 
attention, and his captain told him to rest for a day or so.  
He reported that he fell off a tractor a second time in March 
1991.  He reported pain in the lower back since 1991.  He 
stated that after the initial back injury, he had pain down 
the right leg to his knee, which continued into the present.    

On examination, there was no gross deformity noted on the 
back.  The veteran had full range of motion in the back, 
negative straight raising in both legs, and biceps, triceps, 
knee, and ankle jerks were all 2+ bilaterally.  The veteran 
could walk on his heels and toes, and his gait appeared fluid 
and painless.  The examiner noted that orthopedically, aside 
from back pain and some discomfort at end of external 
rotation range of hips, the orthopedic exam was essentially 
normal.  MRI of the lumbar spine showed disc herniation at 
L5-S1 that mildly intended the dural sac anteriorly on the 
right.  The diagnoses included disc herniation L5-S1, and 
chronic back pain with pain radiation to right leg.

The December 1999 VA neurology examination indicates that the 
veteran reported chronic fatigue syndrome, headaches, and 
lower back pain since service in the Persian Gulf War.  He 
reported that he fell off a truck in service, injured his 
back, and now had pain shooting down the right leg.  He 
complained of weakness and numbness of both legs, mostly in 
the right leg.  Sitting for a long time, lifting, pushing, 
pulling, and bending forward aggravated the pain.  He 
complained of having headaches one or two times per month, 
that were bifrontal, throbbing, and associated with blurred 
vision and sometimes nausea and photophobia.  He stated that 
he always felt fatigued, lethargic, and drowsy since the 
Persian Gulf War.  He also complained of memory loss, memory 
problems, and difficulty concentrating since his service.

The veteran was examined.  The diagnoses were chronic fatigue 
syndrome, migraine and tension headaches, chronic memory loss 
of unknown etiology, and lumbosacral radiculopathy secondary 
to herniated disc (posttraumatic). 

The September 2000 VA posttraumatic stress disorder 
examination indicates that the veteran did not have direct 
combat and was not wounded.  His stressors were the local 
Muslim drivers who had no security clearance.  He was 
frightened by those drivers, and did not sleep.  He stated 
that he often felt that he had to put guns to peoples' heads 
and mouths and strike them with his weapons because they 
would not cooperate with his commands.  He stated that he 
feared he would be driven to the Iraqi border if he fell 
asleep, he had to search the Muslims for weapons and tell 
them they would be killed if they did not comply, and he had 
a particularly tense moment when he and five other Marines 
had to threaten the local Muslims who were not cooperating 
and were totally out-numbered.  He had heard of similar 
trucks that had been fired upon by friendly fire and he 
"suffered the distress of driving with the people."  He 
stated that he found five camels that were dead, but had no 
wounds.  He and his fellow soldiers feared chemical and 
bacterial dangers.  He also reported that he was afraid that 
he would be "over-run" when he was asked to bring ammo to 
the front.  He stated that he observed heavy carpet-bombing, 
and the tractor-trailers were "bouncing off the ground" in 
the wake of friendly bombing.  He stated that the truck 
drivers had the highest casualty rates, and he was too 
frightened to go to sleep, and was often awake for three to 
four days.  

The veteran stated that he had poor sleep, anger, anxiety, 
back problems, chest pain, and hypervigilance.  He reported 
that he currently slept with a bayonet.  He continued to have 
nightmares and dreams about people with turbans and incidents 
in Kuwait.  He reported that he suffered from fatigue, anger 
that alternated with depression, mood swings, and an 
inability to feel or express positive feelings.  On 
examination, he appeared alert and oriented times three with 
reasonable memory and abstractability, and he had some 
impairment of moderate and long-term memory.  There was no 
evidence of major affective or psychotic disorders, and no 
hallucinations or delusions were elicited.  The diagnosis was 
posttraumatic stress disorder.  The stressors were noted as 
continually tense situations, sleep deprivation, being 
exposed to extreme bombing, watching enemy casualties, as 
well as the possibility of a neurophysiological disorder due 
to the Gulf War.  A GAF of 45 was assigned.  The examiner 
noted that the veteran was unemployed and unemployable.

The March 2002 VA psychiatric examination indicates that the 
veteran reported that he had a lot of trouble functioning 
since his return from the Persian Gulf War, he had a really 
hard time focusing, and he had poor concentration and memory.  
He reported that his military occupational specialty was 
truck driver, and he was in Saudi Arabia and Kuwait.  He 
denied that he was part of an artillery unit, that his unit 
received sniper fire, and that his unit was ambushed or 
attacked.  He stated that he was stationed at a base camp 
close to enemy lines, he had to drive a truck through mine 
areas, and he lived next door to a medical unit and would 
often see the wounded being taken off helicopters.  He stated 
that his unit did not engage the enemy in a fire fight, he 
did not see other American troops killed, he was not a POW, 
he did not witness or participate in atrocities, and he did 
not experience the death or injury of friends.  The veteran 
stated that the stressful events in service were falling off 
a truck, food poisoning, being a tractor-trailer driver, 
associating with foreign nationals, not sleeping, and 
possibly crushing POWs under the wheels of his truck.  The 
veteran stated that his current symptoms were serious anxiety 
approximately a "fifth of the time;" trouble understanding, 
remembering, and concentrating; insomnia and interrupted 
sleep; fatigue, and loss of interest in sex.  He denied 
hallucinations and violent behavior.  He reported having 
anger and irritability, but denied serious thoughts of 
suicide.  He reported nightmares about the war approximately 
two to three times a week, avoided reminders of the war, was 
easily startled, was hypervigilant, had interrupted sleep, 
poor concentration, and had intrusive memories of his time in 
the Persian Gulf.  The diagnosis was posttraumatic stress 
disorder, chronic, mild.  A GAF of 50 was assigned. 

In July 2002, the RO received the Command Chronology for the 
6th Motor Transport Battalion, 1st Force Service Support Group 
(FSSG) from the Department of the Navy, Headquarters United 
States Marine Corp.  It was indicated that the 6th Motor 
Transport Battalion was tasked with organizing the contracted 
civilian tractor trailer assets of the 1st FSSG, known as 
Saudi Motors.  The battalion participated in the "Baghdad 
Express."  It was indicated that as the Marine Corps rapidly 
advanced throughout the enemies' position, many enemy 
prisoners of war were identified.  The 6th Motor Transport 
Battalion played a significant role in the rapid handling of 
those personnel by dispatching four different convoys of high 
bed trucks.

Principles Relating to Service Connection

Service connection will be granted for a disability resulting 
from a disease or injury, which was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease or disability that 
is diagnosed after discharge from service, when all of the 
evidence establishes that such disease or disability was 
incurred during service.  38 C.F.R. § 3.303(d).

Service connection also may be granted when the evidence 
shows that the veteran developed a chronic disease during 
service and manifests the same disease after service.  38 
C.F.R. § 3.303.  In such a case, the post-service condition 
will be service connected however remote from the time of 
service, unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection, there 
must be: medical evidence of a current disability; medical 
evidence, or in some circumstances lay evidence, of in-
service occurrence of the injury; and medical evidence of a 
nexus between an in-service injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection also may be established for chronic 
disabilities due to undiagnosed illnesses, if there is 
evidence that the claimant: (1) is a "Persian Gulf veteran;" 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combinations of illnesses 
manifested by one or more signs or symptoms; (3) which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317 (2004); see also 67 Fed. Reg. 78,979-80 (Dec. 27, 
2002) (extending the presumptive period to December 31, 2006 
and now codified at 38 C.F.R. § 3.317(a)(1)(i) (2004)).

Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification. 38 C.F.R. § 3.317(a)(2).  Further, 
a chronic disability is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period.  
38 C.F.R. § 3.317(a)(3).  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Id.

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs. 38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d).  The veteran's military records document that he 
served in Southwest Asia in 1990 and 1991, making him a 
Persian Gulf veteran.

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with Sec. 
4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  The evidence necessary to 
establish the occurrence of a recognizable stressor during 
service to support a diagnosis of PTSD varies depending upon 
whether or not the veteran engaged in combat with the enemy.  
If the veteran did not engage in combat with the enemy, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that the 
reported in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2004).

Analysis

I.  Entitlement to service connection for disc herniation L5-
S1.

The veteran contends that he injured his back by falling off 
of a truck while in service.  A review of the veteran's 
service medical records is negative for any complaints or 
treatment for a back injury or disability.  No back 
disability was diagnosed during service.  

The first post-service evidence of a low back disability was 
on VA examination in December 1998.  This was approximately 7 
years after his separation from service.  There is current 
evidence of a back disability; however, there is no evidence 
in the record that shows that the veteran was injured while 
in service, or that his back disability was caused by his 
service.  

As for the probative weight of the veteran's statements, 
where as here, the determinative issue involves medical 
causation, competent medical evidence of a nexus or 
relationship between the current pain and service, is needed 
to support the claim.  The veteran as a layperson is not 
competent to offer an opinion on the medical cause of his 
back disability.  Consequently, his statements to the extent 
that the veteran associates the cause of his disability to 
the claimed in-service injury do not constitute medical 
evidence of such a relationship.  Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993).  Therefore, the Board must reject the 
statements as favorable evidence linking his back disability 
to service.  Accordingly, the Board finds that service 
connection for a low back disability is not warranted.

As the preponderance of the evidence is against the claim, 
and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).


II.  Entitlement to service connection for PTSD.

The veteran claims to have PTSD as a result of his service in 
the Persian Gulf.  In October 1998, the veteran's service 
representative submitted a statement to the effect that while 
the veteran served in Desert Storm/Shield that he witnessed 
casualties and saw dead bodies to include wounded soldiers.  
During December 1998 and September 2000 VA examinations, the 
veteran reported that he did not encounter any combat 
stressors.  He reported that he was a team leader of military 
cargo convoys, and civilians assisted his team in their 
duties.  He related that he felt threatened by the civilians 
who assisted them.  He reported that that on several 
occasions they made attempts to hijack the truck and take 
them to Kuwait.  He reported that he had to stop them by 
pointing his weapon at them.  He also reported being afraid 
of being over-run when asked to deliver ammo.  He reported 
that he observed heavy carpet-bombing.  While being examined 
by VA in March 2002, the veteran denied that he was part of 
an artillery unit, that his unit received sniper fire, or 
that his unit was ambushed or attacked.  He stated that his 
unit did not engage the enemy in a fire fight and that he did 
not see other American troops killed.  He related that he did 
not witness or participate in atrocities and that he did not 
experience the death or injury of friends.  The veteran 
reported that his stressful events in service involved 
falling off of a truck, food poisoning, being a tractor 
trailer driver, associating with foreign nationals, not 
sleeping and possibly crushing POWs under the wheels of his 
truck.  

The evidence of record shows that the veteran has been 
diagnosed as having PTSD.  Although the veteran has a 
confirmed diagnosis of PTSD, the specifics of his claimed 
service stressors have not been verified.  While the evidence 
of record shows that the veteran served in Saudi Arabia and 
that he was a tractor trailer driver, none of the specific 
situations described by the veteran as occurring during that 
time has been corroborated.  There is no evidence 
corroborating the attempted hijacking of his vehicle, no 
evidence of him running over a POW, or of having any 
altercations with foreign nationals.  Additionally, there is 
no corroborating evidence of him falling off of a truck.  
Although the record shows that the veteran had food poising 
in service, there is no diagnosed PTSD related to this 
incident.  Moreover, even if the record demonstrated that the 
veteran fell off a truck in service, there is no medical 
evidence specifically linking the fall to a diagnosis of 
PTSD.  

A service verified stressor is needed in the instant case, as 
the evidence does not show that the veteran was engaged in 
combat.  A review of his service personnel records clearly 
reflects that his military occupational specialty was that of 
a motor vehicle operator while in Saudi Arabia.  His service 
medical records are negative for any indications of the 
veteran engaging in combat.  His duty assignments and 
military occupational specialties do not indicate that the 
veteran engaged in combat and the veteran does not assert to 
have been engaged in combat.  

Since the evidence does not show that the veteran engaged in 
combat or that he has a verified service stressor related to 
the diagnosed PTSD, the Board must find that the 
preponderance of the evidence is against the claim of service 
connection for PTSD; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The Board notes that the veteran's representative has 
requested that in the event that the case is not allowed that 
the case be remanded to assist the veteran is verifying his 
service stressors.  The Board notes that in May 1999, the RO 
requested that the veteran provide specific information, 
including exact dates, places and units involved in the 
stressful event(s).  He was told that if his stressors 
involved casualties or wounded in action, he should provide 
their names, ranks and units as well as exact dates.  The 
veteran has not provided the information requested.  Thus, it 
would be futile to remand the case in an attempt to verify 
his service stressors.

III.  Entitlement to service connection for migraine 
headaches

The veteran claims that he has migraine headaches which are 
due to his service in the Persian Gulf.  First, the Board 
notes that migraine headaches are not an undiagnosed illness.  
38 C.F.R. § 3.317(a)(ii) provides that compensation is 
payable only for illnesses which"[b]y history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis."  Thus, service connection is not 
warranted under 38 C.F.R. § 3.317, compensation for certain 
disabilities due to undiagnosed illnesses.

Second, the Board finds that consideration of his claim on a 
direct basis also fails.  In this regard, there is no 
evidence in his service medical records of any complaints or 
diagnosis of a chronic migraine headache disorder.  While 
there is current evidence of a chronic migraine headache 
disorder (see December 1998, December 1999, September 2000 VA 
examination reports), there is no competent medical evidence 
linking migraine headaches to service, or any incident 
therein.  Although the veteran believes he currently has 
headaches as a result of his service in the Persian Gulf War, 
he is not competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, supra; Espiritu v. Derwinski, 
supra.  

In light of the foregoing, the Board must find that the 
preponderance of the evidence is against the claim; the 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

IV.  Entitlement to service connection for a skin condition

The veteran claims that he has a skin disability which is due 
to his service in the Persian Gulf.  His service medical 
records are negative for a diagnosed skin disability.  
Postservice medical records show various skin diseases.  VA 
examination in December 1998 diagnosed the veteran's skin 
complaints as chronic xerosis, and interego of the groin.  
When examined in September 2000, he was diagnosed as having a 
history of xerosis, which was clear at the time of 
examination.  He was also diagnosed as having mild balanitis 
of the penis, tinea pedis and tinea cruris of the groin.  

What is missing in the instant case is a medical nexus 
between the veteran's service and his current skin 
disability, diagnosed several years after his discharge from 
service.  The veteran's assertion that his current skin 
disability is related to service, specifically service in the 
Persian Gulf cannot be considered competent medical evidence 
of a nexus.  As a lay person, he lacks the capability to 
provide evidence that requires specialized knowledge, skill, 
experience, training or education.  If the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet.App. 91 (1993).

In the absence of competent medical evidence linking the 
veteran's skin disability to service, his claim of service 
connection on a direct basis must fail.  Additionally, since 
his skin complaints have been given a known medical 
diagnosis, service connection under 38 C.F.R. § 3.317 is also 
not warranted.  Given the foregoing, the Board concludes that 
the preponderance of the evidence is against the claim; the 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

V.  Entitlement to service connection for a disability 
manifested by aching joints, other than fibromyalgia

The veteran claims that service connection is warranted for 
aching joints on the basis of his service in the Persian 
Gulf.  The veteran's complaints of muscle and joint aches 
have been attributable to a diagnosis of fibromyalgia (a 
syndrome of chronic pain of the musculoskeletal origin but 
uncertain cause).  (See October 2003 VA examination report).  
The Board notes that the RO, by way of a December 2003 rating 
decision granted service connection for fibromyalgia and 
assigned the highest possible schedular rating.  There is 
nothing in the record attributing the veteran's complaints of 
muscle/joint aches to any other disorder.  In the absence of 
evidence of a present disability manifested by aching 
joints/muscles, other than fibromyalgia, or evidence that the 
veteran currently has an undiagnosed illness manifested by 
muscle/joint aches, the Board must find that the 
preponderance of the evidence is against the claim.  See 
Brammer v. Derwinski, 3 Vet.App. 223 (1992) 


ORDER

Service connection for migraine headaches is denied.

Service connection for a skin disability is denied.

Service connection for a disability manifested by aching 
joints, other than fibromyalgia, is denied.

Service connection for disc herniation L5-S1 is denied.  

Service connection for PTSD is denied.


REMAND

The veteran contends that some of his physical problems are 
due to undiagnosed illnesses resulting from his service in 
the Persian Gulf.  The Board is of the opinion that further 
development is warranted in order to make a determination of 
whether service connection should be granted for his various 
conditions.  Accordingly, examinations are necessary to 
obtain opinions as to whether the veteran's respiratory 
condition, residuals of food poisoning/bowel problems, short-
term memory loss, and chronic fatigue syndrome are the result 
of his Persian Gulf service.  

Regarding the veteran's claim for residuals of food 
poisoning, the Board notes that in April 1991, while in 
service, the veteran was diagnosed as having gastroenteritis, 
due to shigella/salmonella poisoning.  That condition 
apparently resolved.  A December 1999 VA examination report 
indicates that the veteran was diagnosed with inflammatory 
bowel disease.  An opinion is need to determine whether the 
veteran has any residuals from the food poisoning in service 
and whether his currently diagnosed irritable bowel syndrome 
is related to his Persian Gulf service.

Additionally, the veteran contends that his stress fractures 
of the bilateral tibias were incurred during military 
service.  The veteran's service medical records indicate that 
in July 1987 the veteran complained of lower leg pain, and in 
February 1989 he had Achilles tendon pain.  It is not clear 
whether these complaints happened during active duty, active 
duty for training, or inactive duty training.  A remand is 
required in order to ascertain the precise dates of the 
veteran's service prior to 1990.  If shown that the veteran 
suffered an injury of the tibias during active or inactive 
service, the veteran should be scheduled for a VA examination 
to determine whether he has any current residuals from such 
injury.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO must contact the appropriate 
service department offices and obtain 
documentation which sets forth the exact 
dates of the appellant's service, 
including all periods of active duty, 
ACDUTRA, and/or INACDUTRA.  In particular, 
efforts must be undertaken to determine 
the status of the appellant and the exact 
dates of his assignment from April 1987 to 
October 1990.

2.  If it is determined that the veteran 
suffered an injury to the tibias during a 
period of active or inactive service, the 
veteran should be scheduled for a VA 
orthopedic examination.  The examiner 
should state whether the veteran has a 
current disability involving the tibias 
which is related to service, including his 
complaints in service in 1987 and 1989.

3.  Afford the veteran a VA pulmonary 
examination in order to determine the 
current nature and etiology of the 
veteran's asthma.  All indicated special 
studies and tests should be accomplished.  
The claims folder and a copy of this 
Remand should be made available to the 
examiner for use in studying the case.  
The examiner is requested to provide 
complete diagnoses, if possible, for all 
of the veteran's reported respiratory 
symptoms.  The examiner should establish 
or rule out the presence of asthma.  If 
asthma is diagnosed, the examiner should 
state whether it was caused by his service 
in the Persian Gulf, including to any 
exposure to chemicals.  If the veteran's 
symptomatology cannot be attributed to any 
known clinical diagnosis, the examiner 
should state that fact.  He or she should 
then be asked to determine if there is 
affirmative evidence that the undiagnosed 
illness was not incurred during active 
service during the Gulf War, or whether 
the undiagnosed illness was caused by a 
supervening condition or event.  The 
examiner should give a complete rationale 
for all opinions given.  

4.  Afford the veteran appropriate VA 
examinations to determine the current 
nature and etiology of the veteran's 
complaints of short-term memory loss, and 
chronic fatigue syndrome.  All indicated 
special studies and tests should be 
accomplished.  The claims folder and a 
copy of this Remand should be made 
available to the examiner for use in 
studying the case.  The examiner is 
requested to provide complete diagnoses, 
if possible, for the above-stated 
symptoms.  If a diagnosis is made, the 
examiner should give an opinion as to 
whether such diagnosed disability is 
related to the veteran's service in the 
Persian Gulf from December 1990 to June 
1991.  If the reported symptomatology 
cannot be attributed to any known clinical 
diagnosis, the examiner should state that 
fact.  He or she should then be asked to 
determine if there is affirmative evidence 
that the undiagnosed illness was not 
incurred during active service during the 
Gulf War, or whether the undiagnosed 
illness was caused by a supervening 
condition or event.  

If chronic fatigue syndrome is diagnosed, 
the examiner should describe in detailed 
all objective indications of the disease, 
the frequency of any episodes or 
exacerbations, as well as state whether 
continuous medication is necessary.  The 
examiner should give a complete rationale 
for all opinions given.  

5.  Afford the veteran a VA 
gastrointestinal examination in order to 
determine the current nature and etiology 
of complaints of bowel problems and 
residuals of food poisoning.  All 
indicated special studies and tests should 
be accomplished.  The claims folder and a 
copy of this Remand should be made 
available to the examiner for use in 
studying the case.  The examiner is 
requested to provide complete diagnoses, 
if possible, for the above-stated 
symptoms.  The examiner should establish 
or rule out the presence of any residuals 
of the food poisoning noted in service in 
April 1991.  The examiner should 
specifically state whether the veteran 
currently has an unexplained irritable 
bowel syndrome.  If the veteran's 
complaints cannot be attributed to any 
known clinical diagnosis, the examiner 
should state that fact.  He or she should 
then be asked to determine if there is 
affirmative evidence that the undiagnosed 
illness or any unexplained irritable bowel 
syndrome was not incurred during active 
service during the Gulf War, or whether 
the undiagnosed illness or unexplained 
irritable bowel syndrome was caused by a 
supervening condition or event.  

Based on a review of the clinical record, 
the examiner is requested to provide an 
opinion as to whether the veteran 
currently has bowel problems associated 
with his military service, particularly 
his service in the Persian Gulf and the 
April 1991 in-service episode of 
shigella/salmonella poisoning.  The 
clinical basis for all opinions given 
should be set forth in detail.

6.  Thereafter, the RO should readjudicate 
the veteran's claims.  If any benefit 
sought on appeal is not granted, the 
appellant should be provided with a 
supplemental statement of the case, and an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


